                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 18-10745-FMO (AGR)                                         Date    January 4, 2019
 Title             The People of South Central Los Angeles v. Ridley Thomas, et al.



 Present: The Honorable          Alicia G. Rosenberg, United States Magistrate Judge
                 Karl Lozada                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner                    Attorneys Present for Respondent
                             None                                                 None
 Proceedings:                  In Chambers: ORDER RE ORDER TO SHOW CAUSE WHY THE
                               COMPLAINT SHOULD NOT BE DISMISSED WITHOUT
                               PREJUDICE AND WHY THE REQUEST TO PROCEED IN FORMA
                               PAUPERIS SHOULD NOT BE DENIED

       On December 28, 2018, The People of South Central Los Angeles filed a complaint and a request
to proceed in forma pauperis. (Dkt. Nos. 1, 3.)

        The complaint does not clearly allege what type of organization The People of South Central Los
Angeles is. The complaint refers to 501(c)(3) paperwork. (Compl. at 10)1; see 26 U.S.C. § 501(c)(3)
(tax exempt entities).

         Only an individual may represent himself or herself in court. C.E. Pope Equity Trust v. United
States, 818 F.2d 696, 697 (9th Cir. 1987). An individual “has no authority to appear as an attorney for
others than himself.” Id. (holding non-attorney cannot bring suit on behalf of trust); see also Rowland v.
Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993) (“a corporation may appear in the federal courts only
through licensed counsel”). “No organization or entity of any other kind (including corporations, limited
liability corporations, partnerships, limited liability partnerships, unincorporated associations, trusts)
may appear in any action or proceeding unless represented by an attorney permitted to practice before
this Court under L.R. 83-2.1.” Local Rule 83-2.2.2.

       IT IS THEREFORE ORDERED that The People of South Central Los Angeles shall have
counsel file a Notice of Appearance in this matter on or before February 4, 2019. If counsel has not
entered an appearance on or before February 4, 2019, the court may recommend denial of the request to
proceed in forma pauperis.

       IT IS FURTHER ORDERED that the Clerk correct the docket to reflect that the Plaintiff is The
People of South Central Los Angeles.

         Nothing in this order precludes Mello R. Desire from filing a complaint in her own name and on


         1
             The court cites the handwritten page number at the bottom of each page of the complaint.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-10745-FMO (AGR)                                        Date   January 4, 2019
 Title          The People of South Central Los Angeles v. Ridley Thomas, et al.

her own behalf. However, Ms. Desire is advised that an individual seeking to represent herself must be
“a person who by substantive law has the right sought to be enforced.” C.E. Pope, 818 F.2d at 697
(finding individual may not sue in his own name to assert rights of another).




                                                          Initials of Preparer         kl




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 2 of 2
